Citation Nr: 0205143	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for Hodgkin's lymphoma, 
for accrued benefits purposes.

3. Entitlement to service connection a psychiatric disorder 
for accrued benefits purposes.  

4.  Entitlement to service connection for shortness of breath 
as a manifestation of an undiagnosed illness, for accrued 
benefits purposes.  

5.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness, for accrued benefits 
purposes.  

6.  Entitlement to service connection for joint pain as a 
manifestation of an undiagnosed illness, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The appellant in this case is the veteran's widow.  The 
veteran, who died in January 1998, served with the Alabama 
Army National Guard between November 1977 and May 1997.  This 
service included active military duty between February 1978 
and July 1978, as well as service during the Persian Gulf War 
from November 1990 to May 1991.  

The present case arises from two rating actions entered by 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO) in January 1999.  In one decision, the 
RO, for accrued benefits purposes, denied service connection 
for a psychiatric disorder, for Hodgkin's lymphoma, for 
shortness of breath as a manifestation of an undiagnosed 
illness, for fatigue as a manifestation of an undiagnosed 
illness, and for joint pain as a manifestation of an 
undiagnosed illness.  In the other rating action, the RO 
denied service connection for the cause of the veteran's 
death.  The appellant submitted a notice of disagreement with 
these rating decisions in February 1999, and after a 
statement of the case was issued in March 1999, she perfected 
her appeal in April 1999.

Thereafter, the case was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  In November 1991, the 
Board remanded for additional development the claim for 
service connection for a psychiatric disorder for accrued 
benefits purposes, but denied the remaining claims.  The 
appellant appealed the Board's decisions with respect to the 
claims that were denied, to the U.S. Court of Appeals for 
Veterans Claims.  In June 2001, pursuant to an unopposed 
motion to remand submitted on behalf of the Secretary of 
Veterans Affairs by the VA Office of General Counsel, the 
Court vacated that part of the Board's decision in which 
claims for benefits were denied, and remanded those issues to 
the Board for compliance with the instructions set forth in 
the unopposed motion.  Since that time, the appellant has 
submitted additional pieces of evidence, and her 
representative has presented additional written argument.  
After these documents were associated with the claims file, 
the record was forwarded to the undersigned for her 
consideration.  


FINDINGS OF FACT

1.  The veteran died in January 1998, at which time he was 
service connected for mechanical low back pain, which was 
evaluated as 20 percent disabling. 

2.  The veteran served in Southwest Asia during the Gulf War 
with the 109th Evacuation Hospital as a hospital food service 
specialist, responsible for preparing, cooking, and serving 
regular and modified food.  

3.  A narrative history of the unit to which the veteran was 
assigned during the Gulf War includes a description of the 
unit being in the vicinity of Iraqi missile attacks.  

4.  During his lifetime, the veteran was diagnosed to have 
post traumatic stress disorder (PTSD) based on stressors that 
included his proximity to Iraqi missile attacks.  

5.  The veteran's Certificate of the Death reflects that the 
immediate cause of his death was Hodgkin's lymphoma, with no 
other causes listed as contributing to his death. 

6.  Hodgkin's lymphoma was not present in active service, or 
within one year of the veteran's separation from active 
service. 

7.  No competent medical evidence has been submitted into the 
record which links the onset of Hodgkin's lymphoma to 
service.  

8.  No competent medical evidence has been submitted into the 
record which establishes that a disability related to 
service, or a service-connected disability, caused or 
contributed substantially or materially to cause the death of 
the veteran.

9.  At the time of his death, the veteran had no pending 
claims of entitlement to service connection for shortness of 
breath as a manifestation of an undiagnosed illness, 
entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness, or entitlement to 
service connection for joint pain as a manifestation of an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, PTSD was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  Hodgkin's lymphoma neither was incurred during service 
nor may be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 
3.302, 3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

4.  The appellant's claims of service connection, for accrued 
benefits purposes, for shortness of breath as a manifestation 
of an undiagnosed illness, fatigue as a manifestation of an 
undiagnosed illness and joint pain as a manifestation of an 
undiagnosed illness, are without legal merit.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5121, 5126 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.1000 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Veterans' Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board finds that the appellant will not be prejudiced by 
its consideration of her claim under these rules insofar as 
VA has already met all notice and duty to assist obligations 
to her.  In this regard, the appellant already has been 
notified through the statement of the case and the November 
2000 Board decision vacated by the Court as to the law and 
regulations governing entitlement to the benefits she seeks.  
These documents also have served to inform the appellant of 
the evidence considered in connection with her claim.  
Moreover, it appears that the RO has obtained those records 
that may be relevant to the appellant's claim.  The veteran's 
service records, and post service medical records appear to 
have been associated with the claims file, and the appellant 
has not pointed to any particular evidence that is missing 
and should be obtained.  Under these circumstances, it may be 
concluded that VA's notice requirements and its obligation to 
develop the record regarding the matters at issue have been 
satisfied.  

As stated, since the requirements of the VCAA have been met, 
the appellant will not be prejudiced as a result of the Board 
deciding her appeal without first affording the RO an 
opportunity to consider the claim anew in light of the VCAA 
and its implementing regulations.  A remand for the RO to 
consider this law would serve no useful purpose, but would 
only delay resolution of the appellant's claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).


(b.)  Service Connection for a Psychiatric Disorder for 
Accrued Benefits Purposes.

With respect to this aspect of the appellant's claim, the 
Board observes that in a November 1995 statement from the 
veteran, he indicated that he developed depression as a 
result of a skin condition that he believed was due to his 
service in the Gulf War.  It was this claim for benefits due 
to depression that has become the subject of the current 
appeal.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumptive provision applies.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link, or causal 
nexus, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).  See Fossie v. West, 
12 Vet.App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

In this case, the evidence does not show the presence of any 
psychiatric complaints during service or of any psychosis 
within one year after the veteran's discharge from active 
service in 1991.  The evidence does show, however, that the 
veteran was diagnosed with PTSD when examined for VA purposes 
in February 1997, as well as following an examination 
conducted in November 1997.  

The February 1997 examination report shows that the diagnosis 
of PTSD appears to have been based on the veteran's report of 
two stressful incidents.  The first was when the veteran came 
under missile attack (Scud missiles), and the second was his 
participation in moving "scores of dead and wounded bodies 
from helicopters to hospital locations."  The November 1997 
examination report does not make clear what were considered 
to be the stressful events that precipitated the onset of 
PTSD.  Mention was made, however, that the examiner was under 
the impression that the veteran served in a combat zone.  It 
was also noted that the veteran had nightmares of bombs going 
off and Scud missile attacks.  

The veteran's military records reflect that he served with 
the 109th Evacuation Hospital in Saudi Arabia during the Gulf 
War, and that his military occupational specialty was that of 
a hospital food service specialist, responsible for 
preparing, cooking, and serving regular and modified food.  
Given the nature of that war, however, it is not implausible 
that the veteran was in the vicinity of Scud missile attacks 
while serving in this capacity.  With that in mind, the Board 
sought, in its November 2000 Remand, to obtain a history of 
the unit to which the veteran was assigned during the war.  
The appellant provided that history to the RO in August 2001, 
and in it there is included a description of Scud missiles 
impacting in the area of the veteran's unit in January 1991.  
Also mentioned in this document was the occasion when one 
such Scud missile was intercepted by anti-missile defense 
system munitions that resulted in debris from the missile 
falling on and about the building in which the veteran's unit 
was housed.   

Since the evidence reflects that PTSD has been diagnosed, and 
that this diagnosis has been linked by competent evidence to 
in-service events, the occurrence of which has been verified 
by service department records, a reasonable basis upon which 
to establish service connection for PTSD for accrued benefits 
purposes has been presented.  Accordingly, service connection 
for PTSD for accrued benefits purposes is granted.  

(c.)  Service Connection for the Cause of Death/ Service 
Connection for Hodgkin's Lymphoma for Accrued Benefits 
Purposes.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As set forth above, to establish service connection for a 
particular disability, the evidence must show that the 
disability resulted from disease or injury which was incurred 
in or aggravated by service.  38 U.S.C.A. § 1110.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection for 
Hodgkin's lymphoma, even if not shown in service, may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the first year after the veteran's 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In this case, the record reflects that the veteran died at 
his home in January 1998, at the age of 44.  His Certificate 
of the Death reflects that the immediate cause of death was 
Hodgkin's lymphoma and that there were no other conditions 
that contributed to death.  At the time of his death, the 
veteran was not actually service connected for any 
disability, although in a January 1999 rating action, the RO 
granted service connection for mechanical low back pain, for 
accrued benefits purposes.  This disability was evaluated as 
20 percent disabling, effective from November 1995. 

A review of the veteran's service medical records fail to 
show any indication that the presence of Hodgkin's lymphoma 
was either noted or suspected.  The post service medical 
records show that, in the early part of 1996, the veteran 
complained of a mass under his arm.  Over time, this 
increased in size and it was surgically removed in July 1996.  
A pathology report prepared shortly thereafter revealed that 
the specimen removed was consistent with Hodgkin's lymphoma.  
Soon after the diagnosis, the veteran's treatment for this 
disease commenced, and it appears that this was initially met 
with some success.  Eventually, however, the veteran's health 
deteriorated, such that when he was examined for VA purposes 
in November 1997, it was noted that he was unable to work, 
and indeed, was described as thin and wasted, with barely the 
energy and breath to move the few steps from his chair in the 
waiting room into the examiner's office.  Shortly before his 
death, the veteran was apparently placed in hospice care, and 
as previously mentioned, he died in January 1998. 

Significantly, none of the veteran's post service medical 
records contain any indication that the veteran's military 
service, or his service-connected disability, (including 
PTSD) was considered to be implicated in the onset of his 
Hodgkin's lymphoma which caused his death.  Moreover, neither 
the veteran during his lifetime, nor the appellant now, 
indicated that any of those treating the veteran were of the 
opinion that Hodgkin's lymphoma was related to the veteran's 
service.  Under these circumstances, with Hodgkin's lymphoma 
first shown several years after service, and it having not 
been linked by any medical professional to either service or 
a service-connected disability, there is no basis for 
establishing service connection for Hodgkin's lymphoma.  In 
view of that conclusion, as well as the absence of any 
competent medical evidence linking the veteran's death to the 
back disability for which service connection was established 
for accrued purposes in 1999, or PTSD, for which service 
connection for accrued benefits purposes has been established 
by this decision, there is no plausible basis for finding 
that a service-connected disability contributed materially to 
the veteran's death.

In this case, there has simply been no competent medical 
evidence presented showing that a service-connected 
disability played any role in the veteran's death.  
Therefore, there is no basis for establishing service 
connection for the cause of the veteran's death, and the 
appellant's claim in this regard must be denied.  

In reaching this decision, the Board notes that the appellant 
believes, as did the veteran during his lifetime, that the 
veteran's Hodgkin's lymphoma was caused by the veteran's 
exposure to some element during his service in the Gulf War.  
In responding to this contention, however, it must be 
observed that neither the appellant or the veteran are shown 
to have any medical expertise that would otherwise make them 
competent to offer any meaningful conclusions regarding the 
onset of the veteran's fatal illness.  See Layno v. Brown 6 
Vet.App. 465 (1994); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App492 (1992).  In 
addition, as previously mentioned, neither the veteran during 
his lifetime, nor the appellant now, indicated that any of 
the physicians treating the veteran were of the opinion that 
the veteran's terminal illness was caused in some way by 
service, and neither pointed to any medical treatise or other 
competent authority to support this contention.  Similarly, 
the Board's review of the record fails to show any report on 
which a medical professional treating the veteran expressed 
support for the contention.   

As indicated above, the absence of any competent evidence 
supporting the contention that the veteran's Hodgkin's 
lymphoma was related to service weighs heavily against that 
contention being correct.  In view of that, there is simply 
no basis upon which to grant service connection for Hodgkin's 
lymphoma, and therefore, no basis upon which to grant service 
connection for the cause of the veteran's death. 

The Board also notes that the RO appears to have given some 
consideration to the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, in deciding this issue, by determining 
that service connection for Hodgkin's lymphoma as due to an 
undiagnosed illness was also not warranted.  In this regard, 
it is observed that those cited provisions call for VA to pay 
compensation to any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumptive period 
following service in the Southwest Asian theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. 
§ 1117, and the implementing regulation at 38 C.F.R. § 3.317.  

Hodgkin's lymphoma, however, is a clearly diagnosed disease 
entity, and thus falls outside the purview of either 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  By definition, the 
theory of entitlement to service connection under this law 
and regulation applies only to undiagnosed illnesses.  
Accordingly, there is no basis for awarding benefits for 
Hodgkin's lymphoma under the provisions of 38 U.S.C.A. § 1117 
or 38 C.F.R. § 3.317, and any claim for compensation benefits 
this regard must be denied. 

Finally, as to this matter, the Board notes that the 
appellant requested that the provisions of 38 U.S.C.A. 
§ 1154, be applied to her case.  Presumably, she was 
referring to 38 U.S.C.A. § 1154(b), which provides as 
follows:  

In the case of any veteran who engaged in combat ... 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran...  

38 U.S.C.A. § 1154(b).  

Given the language of this statute, it is not clear what it 
contains that the appellant finds applicable to the veteran's 
history. There is no indication in any service record that 
the veteran engaged in combat, as he was apparently assigned 
to an evacuation hospital as a food service specialist during 
the Gulf War.  Moreover, even if he had engaged in combat, he 
would not by virtue of that fact become competent to have 
diagnosed himself to have had Hodgkin's lymphoma at that 
time, or to assert that his combat experience alone would 
subsequently produce that disease years later.  The etiology 
of the veteran's fatal Hodgkin's lymphoma remains a medical 
question, and certainly it is not shown that the onset of 
this disease is in any way related to the circumstances, 
conditions or hardships of combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) do not provide a basis 
for granting the benefits the appellant seeks.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
veteran's death.


(d.)  Service Connection for Undiagnosed Illnesses for 
Accrued Benefits Purposes.

Pertinent VA governing law and regulations require that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual.  38 U.S.C.A. § 5101(a).  In general, the payment 
of accrued benefits is governed by 38 U.S.C.A. § 5121 and 38 
C.F.R. § 3.1000, which provide that benefits which are "due 
and unpaid" to the veteran at the time of his death may be 
disbursed to eligible persons.  Although a claim for accrued 
benefits is related to a claim made by a veteran during his 
lifetime for VA benefits, entitlement to accrued benefits is 
predicated upon a separate application for accrued benefits 
filed within one year after the veteran's death. 38 C.F.R. § 
3.1000(c).

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F. 3d 1296 
(1998). The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any benefit related 
to shortness of breath, fatigue or joint pain as 
manifestations of an undiagnosed illness.  A careful 
examination of the claims file does show that the veteran 
occasionally complained of these symptoms at various times to 
medical personnel after his Gulf War service.  At the same 
time, the evidence also shows that the veteran was of the 
belief that the disorder that resulted in his terminal 
illness was related to his Gulf War service, which may 
explain the reason that the RO eventually prepared the 
January 1999 rating action addressing these symptoms of 
fatigue, joint pain, and shortness of breath.  Significantly, 
however, neither the appellant nor the RO has pointed to any 
document that actually reflects a desire by the veteran to 
pursue a claim for VA benefits based on these symptoms.  
Absent any pending claim for benefits based on these 
symptoms, there is no legal basis to the appellant's claim 
for accrued benefits.  Accordingly, as the law and not the 
evidence is dispositive in this case, entitlement to service 
connection for shortness of breath as a manifestation of an 
undiagnosed illness, entitlement to service connection for 
fatigue as a manifestation of an undiagnosed illness, and 
entitlement to service connection for joint pain as a 
manifestation of an undiagnosed illness, for accrued benefits 
purposes, are each denied due to the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for post traumatic stress disorder, for 
accrued benefits purposes, is granted.  

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.  

The claim of entitlement to service connection for Hodgkin's 
lymphoma, for accrued benefits purposes, is denied.

The claim of entitlement to service connection for shortness 
of breath as a manifestation of an undiagnosed illness, for 
accrued benefits purposes, is denied.

The claim of entitlement to service connection for fatigue as 
a manifestation of an undiagnosed illness, for accrued 
benefits purposes, is denied.

The claim of entitlement to service connection for joint pain 
as a manifestation of an undiagnosed illness, for accrued 
benefits purposes, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

